Dismissed and Opinion Filed July 2, 2018




                                                                  In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                       No. 05-18-00324-CV

                                              WENDELL HARRIS, Appellant
                                                       V.
                                               ROBYN NOBLE, Appellee

                                On Appeal from the 330th Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DF-16-27608

                                          MEMORANDUM OPINION
                                   Before Justices Lang-Miers, Evans, and Schenck
                                               Opinion by Justice Evans
           Appellant’s brief in this case is overdue.1 By postcard dated May 15, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice.                                              To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.




      1
        Appellant filed a docketing statement on March 26, 2018 indicating he had not requested a reporter’s record. Therefore, the deadline for
filing appellant’s brief was set for thirty days after the clerk’s record was filed.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

180324F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WENDELL HARRIS, Appellant                           On Appeal from the 330th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00324-CV         V.                       Trial Court Cause No. DF-16-27608.
                                                     Opinion delivered by Justice Evans.
 ROBYN NOBLE, Appellee                               Justices Lang-Miers and Schenck
                                                     participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ROBYN NOBLE recover her costs of this appeal from
appellant WENDELL HARRIS.


Judgment entered this 2nd day of July, 2018.




                                               –3–